        Case 4:21-cv-00619-MWB-EBC Document 14 Filed 08/11/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TYGANDA GILMORE,                                    No. 4:21-CV-00619

                 Plaintiff,                             (Judge Brann)

          v.                                            (Magistrate Judge Carlson)

    MR. FOX, et al.,

                 Defendants.

                                         ORDER

                                    AUGUST 11, 2021

         Plaintiff filed the instant action on April 5, 2021, and it was jointly assigned

to the undersigned and to a magistrate judge. Upon designation, a magistrate judge

may “conduct hearings, including evidentiary hearings, and . . . submit to a judge

of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

         On June 21, 2021, Magistrate Judge Martin C. Carlson, to whom this matter

is jointly assigned, issued a thorough report and recommendation recommending

that the complaint be dismissed without prejudice.

         No objections to the report and recommendation have been filed, but

Plaintiff filed an amended complaint. For portions of the report and

1
      28 U.S.C. 636(b)(1)(B).
2
      28 U.S.C. 636(b)(1).
      Case 4:21-cv-00619-MWB-EBC Document 14 Filed 08/11/21 Page 2 of 2




recommendation to which no objection is made, the Court should, as a matter of

good practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”3 Regardless of whether timely objections

are made by a party, the District Court may accept, not accept, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Carlson’s Report and Recommendation (Doc. 13) is

               ADOPTED in its entirety.

       2.      The complaint is dismissed without prejudice.

       3.      The Clerk of Court is directed to close the case.

                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    Chief United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812 F.2d
    874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report and
    recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                -2-
